—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered November 18, 1998, which, to the extent appealed from, denied plaintiff’s motion for renewal insofar as renewal was sought of the previously granted motion of defendants-respondents Norris McLaughlin &'Marcus, Joseph Sales and Kevin Jespersen to dismiss the complaint as against them on grounds of collateral estoppel, unanimously affirmed, without costs. Order, same court and Justice, entered March 4, 1998, which granted the motion of defendants Fulbright & Jaworski, Robert Loos, William Rochelle, David Birdoff and David Rosenzweig to dismiss the complaint as against them, unanimously affirmed, without costs.
Plaintiff’s motion for renewal was properly denied, since no new evidence was presented by plaintiff in support of the motion. In any event, none of the purportedly new evidence submitted by plaintiff would have warranted the motion court’s reconsideration of its prior determination dismissing the complaint against defendants-respondents. The issue of the alleged suppression of an environmental report that plaintiff would revisit in this lawsuit was duly resolved in the prior action in the Law Division of the Superior Court of New Jersey (see, Starbare II Partners v Sloan, 243 AD2d 309), and nothing pre*169sented by plaintiff in support of his renewal motion would justify a contrary conclusion.
Leave to appeal to Court of Appeals denied; reargument granted and the unpublished decision and order of this Court entered on May 13, 1999 (Appeal Nos. 1048-1048A) recalled and vacated and a new decision and order substituted therefor. Concur — Ellerin, P. J., Tom, Lerner, Buckley and Friedman, JJ.